Citation Nr: 1218901	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  04-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neuropsychiatric disorder, to include an anxiety disorder and depression.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from November 1946 to November 1949.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2002 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2002, a statement of the case was issued in October 2006, and a substantive appeal was timely received in October 2006.  

In June 2007, the Veteran was afforded a Board hearing at the RO before a Veterans Law Judge on the issue of service connection for PTSD.  In November 2011, the Veteran was informed that the Veterans Law Judge who held his June 2007 hearing was no longer at the Board, and that he had the right to a new hearing.  However, the Veteran has failed to respond to the November 2011 letter.

In a decision in September 1981, the Board denied entitlement to service connection for a neuropsychiatric disorder, based on the determination that prior Board decisions in 1977 and in 1979 became final and there was no factual basis which would warrant different action.  At the time of the Board decision in September 1981, the Veteran was diagnosed with various psychiatric disorders including depression and anxiety.

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Fed. Circuit) held that the "factual basis of a claim for purposes of 38 U.S.C. § 7104(b) is the veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  Here, since the final Board decision in September 1981, the Veteran has been diagnosed with an anxiety disorder and depression, which are diagnoses that were part of the evidentiary record at the time of the September 1981 Board decision.  As the newly submitted evidence also contains diagnoses of an anxiety disorder and depression, the Veteran's September 2000 claim must be considered as an attempt to reopen his previously denied claim of service connection for a neuropsychiatric disorder, to include anxiety disorder and depression.  Id;see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  As the Board must first decide whether to reopen the claim of service connection for a neuropsychiatric disorder, based on new and material evidence, before it can address the matter on the merits-and in light of the Board's favorable action of the petition to reopen-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In October 2004, in January 2008, and in January 2012 the Board remanded the issue of entitlement to service connection for PTSD.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. In a decision in September 1981, the Board denied service connection for a neuropsychiatric disorder, based on the determination that prior Board decisions in 1977 and in 1979 became final and there was no factual basis which would warrant different action.

2. At the time of the Board decision in September 1981, the Veteran was diagnosed with depression, anxiety, psychoneurosis, psychophysiological GI tract, and nervousness.  

3. The additional evidence presented since the decision by the Board in September 1981 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The decision in September 1981 by the Board to deny service connection for a neuropsychiatric disorder, to include an anxiety disorder and depression, became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2011).

2. The additional evidence presented since the Board decision in September 1981 is new and material, and the claim of service connection for a neuropsychiatric disorder, including an anxiety disorder and depression, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the previously denied claim of service connection for a neuropsychiatric disorder, to include anxiety disorder and depression, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

Application to Reopen the Claim of Service Connection 

In a decision in September 1981, the Board denied service connection for a neuropsychiatric disorder, based on the determination that prior Board decisions in 1977 and in 1979 became final and there was no factual basis which would warrant different action.  This decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

At the time of the last final denial by the Board in September 1981, private medical records show a diagnosis of psychoneurosis in December 1956, depression in January 1975, anxiety in June 1975, psychophysiological GI tract in January 1979, and nervousness in August 1979.  

The additional evidence presented since the last final denial by the Board in September 1981 includes VA records from November 1996 to May 2005 which show an assessment of anxiety and depression.  This evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran has had continuous symptoms of anxiety and depression; therefore, the evidence is new and material evidence under 38 C.F.R. § 3.156, that raises a reasonable possibility of substantiating the claim.  Therefore the claim of service connection for a neuropsychiatric disorder, to include an anxiety disorder and depression, is reopened. 


ORDER

As new and material evidence has been presented, the claim of service connection for a neuropsychiatric disorder, to include an anxiety disorder and depression, is reopened.  To this extent only the appeal is granted.


REMAND

In view of the Board's decision to reopen the claim of service connection for a neuropsychiatric disorder, to include an anxiety disorder and depression, VA is obligated to consider the claim on the merits, and thus construes the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder and depression.  See Clemons v. Shinseki, supra (holding that the scope of a service connection claims includes a disability that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In a statement in September 1975, the Veteran indicated he was receiving disability benefits from the Social Security Administration.  An attempt needs to be made to obtain underlying medical records associated with Social Security Administration determinations as they may be pertinent to the claim of service connection for an acquired psychiatric disorder.

In June 2007, the Veteran testified that his PTSD stressor is due to witnessing the body of a fellow infantryman, who drowned, be pulled out of the bottom of a river in 1947, at Cheatham Annex in Yorktown, Virginia.  He indicated that the name of this Veteran was Robert Switz, or Swipes, or Switzer.  In April 2010 the Marine Corps Archives and Special Collections indicated that they were not able to verify this stressor as they did not hold Command Chronologies prior to 1976.  They suggested that the stressor be verified with the National Archives and Records Administration (NARA).  In June 2010, the NARA indicated that they could not verify the stressor and that their data is mostly limited to periods of World War II, the Korean War, and to the Vietnam War.  As the Veteran has provided detailed information regarding an in-service stressor which is related to a fellow serviceman's death, further development under the duty to assist is needed to verify the stressor.  Furthermore, as the evidence suggests that the Veteran may have a current psychiatric disorder which is related to service, he should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly in it is remand in January 2012, the Board noted that the RO inadvertently mailed a copy of the March 2011 supplemental statement of the case addressing service connection for PTSD to the Veteran's private attorney, who is not the representative regarding this issue.  The Board instructed that a copy of the March 2011 supplemental statement of the case be sent to the National Association of County Veterans Service Officers.  The Board's remand has not been complied with as a review of the claims folder shows that the March 2011 supplemental statement of the case still has not been sent to the National Association of County Veterans Service Officers.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand a copy of the March 2011 supplemental statement of the case needs to be sent to the appropriate representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Contact the National Personnel Records Center (NPRC) and any other appropriate custodian of Federal records and request that they send a letter verifying the death of an infantryman in the Marine Corps by the name of Robert Switz, or Swipes, or Switzer, who drowned during service in 1947, at Cheatham Annex in Yorktown, Virginia.  The unit he was with was MB, NMD, Yorktown, Virginia.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. Afterwards afford the Veteran a VA psychiatric examination to determine the following:

a.) Does the Veteran meet DSM-IV criteria for a diagnosis of PTSD?  If so, and if there is verifiable evidence that the Veteran's fellow serviceman drowned while on active duty, then is it at least as likely as not (probability approximately 50 percent), that the Veteran has PTSD related to the confirmed in-service stressor. 

b.) Has the Veteran developed an acquired psychiatric disorder, other than PTSD, to include an anxiety disorder and depression?  If so, please state the diagnosis (or diagnosis).  Is it at least as likely as not (probability approximately 50 percent), that any current psychiatric disorder, other than PTSD, had its onset in service; or, was such a disorder manifested within one year after the Veteran's discharge from service in November 1949; or, was such a disorder etiologically related to or otherwise caused by any incident or event of service?

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4. Send to the Veteran's representative, the National Association of County Veterans Service Officers, a copy of the March 2011 supplemental statement of the case, which addresses the issue of entitlement to service connection for PTSD, and provide written documentation confirming that it was sent.  

5. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


